DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 101993548).
Shen et al. teach a plasticizer composition comprising 20 to 80 wt% di(2-ethylhexyl) terephthalate, 0.01 to 20 wt% of  trimellitic acid tri (2-ethylhexyl) ester, an no epoxidized oil (Pages 3-4; Embodiment 6; chemical formula 1-4).
The amounts taught provide an overlapping weight ratio.
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Claims 1, 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourassa et al. (2014/0162045).  
Regarding claims 1, 6, and 11:  Bourassa et al. teach a plasticizer composition comprising di(2-ethylhexyl) terephthalate (hereinafter DEHT) as a primary plasticizer and a secondary plasticizer [0034; Claim 6].  Bourassa et al. teach that the composition is free of epoxidized oil [Claims 8 and 9]. It would have been obvious to select a plasticizer in Bourassa et al. that is not epoxidized oil [0027, 0034].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select tris(2-ethylhexyl) trimellitate (hereinafter TOTM) or N-octyltrimellitate (hereinafter OTM) as the secondary plasticizer [0034].  Bourassa et al. teach about 30 to about 70 phr of the primary plasticizer DEHT [0035], and up to about 30 phr of the secondary plasticizer (TOTM or OTM) [0035].
The plasticizer weight ratio overlaps the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 8-10:  Bourassa et al. teach a composition comprising PVC resin, about 30 to about 60 phr primary plasticizer and up to 30 phr of a the secondary plasticizer [0018; Claims 1 and 4].
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.



Claims 1, 3, 4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2013/0317152).
Regarding claims 1, 6-7, and 11:  Becker et al. teach a plasticizer composition comprising diisononyl terephthalate and at least one additional plasticizer [0012, 0022-0024; Examples].  Becker et al. teach a particular embodiment wherein at least one of the additional plasticizers is trialkyl trimellitate having ester side chains of from 4 to 8 carbon atoms [0024].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the trialkyl trimellitate as at least one of the additional plasticizers in Becker et al.  Becker et al. teach that the 
Becker et al. teach that the ratio of the trialkyl trimellitate to diisononyl terephthalate is 1:20 to 2:1 [0030].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 3:  Becker et al. teach a trialkyl citrate with a free OH group and ester side chains having from 1 to 9 carbon atoms [0029] as an additional plasticizer [0029].	
The alkyl chain length overlaps the claimed chain length.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 4:  Becker et al. teach that the ratio of the trialkyl citrate to diisononyl terephthalate is 1:20 to 2:1 [0030].  The subject matter as a whole would prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 8-10:  Becker et al. teach a resin composition comprising polyvinyl chloride [0051] and the claimed amount of plasticizer [0030; Table 7; Claim 4].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a plasticizer other than epoxidized oil [0022; Claim 6] in Becker et al.  


Claims 1, 3, 4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storzum et al. (WO 2015/126391).
Regarding claims 1, 6-7 and 11:  Storzum et al. teach a plasticizer composition comprising di(2-ethylhexyl) terephthalate (hereinafter DOTP) and additional plasticizers [0002, 0029; Examples].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a trimellitic acid trialkyl ester having 7 to 11 carbon atoms as one of the additional plasticizers [0031].  The composition of Storzum et al. does not contain an epoxidized oil [Examples].  Storzum et al. teach that the amount of the additional plasticizer is from about 10 to about 30 parts by weight [0044].
The plasticizer weight ratio overlaps the claimed range.
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 3:  Storzum et al. teach an additional plasticizer that is a citric acid triester with 6 to 8 carbon atoms and a free hydroxyl group [0031].  It would have been obvious to include the citric acid triester as an additional plasticizer in the composition.
Regarding claim 4:  Storzum et al. teach that the amount of the additional plasticizer is from about 5 to about 90 parts by weight [0044].
Regarding claims 8-10:  Storzum et al. teach a resin composition comprising 100 parts by weight PVC and from about 5 to about 70 of the plasticizer composition [0047; Examples].

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive. 
The Applicant has cited Int’l Bus. Mach. Corp. v. Iancu, as has alleged that silence of an epoxidized oil is not sufficient to prove that an epoxidized oil is not present in the examples of the prior art.  This is not persuasive because the Int’l Bus. Mach. Corp. v. Iancu is in a different filed of art, and the fact pattern is very different from the instant case.  In an example of a chemical composition, the absence of the recitation of 
The Applicant has made the argument that Bourassa fails to specifically teach the combination of a terephthalate-based plasticizer and a trimellitate-based plasticizer.  It is admitted that the combination is not anticipated in Bourassa.  However, the combination is obvious based on the disclosure of Bourassa.  Bourassa et al. teach a plasticizer composition comprising di(2-ethylhexyl) terephthalate (hereinafter DEHT) as a primary plasticizer and a secondary plasticizer [0034; Claim 6].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select tris(2-ethylhexyl) trimellitate (hereinafter TOTM) or N-octyltrimellitate (hereinafter OTM) as the secondary plasticizer [0034].  
The Applicant has made the argument that Bourassa fails to teach that an epoxidized oil is not contained in the plasticizer composition.  Bourassa teaches two embodiments, one wherein the epoxidized oil is present [0027, 0034; claim 5], and one wherein the expodized oil is absent [Claims 8 and 9].  It would have been obvious to select the embodiment wherein the epoxidized oil is absent.  An epoxidized oil is not a required component in Bourassa.  It would have been obvious to select a plasticizer in Bourassa et al. that is not epoxidized oil [0027, 0034].  
The Applicant has made the argument that TP and TM are not materials applied as the examples in the prior art.  This is not persuasive because patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
The Applicant has alleged unexpected results.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.  
2)  The Applicant has not demonstrated unexpected results over the closets prior art used in an obviousness rejection, which is Becker et al.  Becker et al. teach the claimed amount of epoxidized oil for instant claims.  Furthermore, the data does not show unexpected results over the 3 parts by weight of epoxidized oil in Becker et al.  It is noted that the instant specification teaches:  “Here, the phrase ‘does not contain epoxidized oil’ means the exclusion of the application of epoxidized oil as a component of the plasticizer composition, and may also mean, even when the plasticizer composition is mixed with a resin in processing, epoxidized oil may be contained in the resin composition at less than 5 parts by weight” [0023 of the PG Publication].
The Applicant has made the argument that Becker fails to teach that an epoxidized oil is not contained in the plasticizer composition.  This is not persuasive because Becker et al. teach only 3 parts by weight of epoxidized oil in their examples.  It is noted that the instant specification teaches:  “Here, the phrase ‘does not contain 
The Applicant has alleged that Becker includes 3 parts by weight of epoxidized soybean oil based on 50 parts by weight of di(nonyl)terephahalate.  Becker teaches examples wherein the total plasticizer composition is 50 parts di(nonyl)terephahalate, 20 parts Eastman DBT, and 3 parts Drapex 39 [Table 12].  This equates to 4 parts by weight with respect to 100 parts by weight of the plasticizer composition.  
The Applicant has made the argument that Storzum does not teach the limitation “does not contain epoxidized oil”.  This is not persuasive because it would have been obvious to select any plasticizer other than an epoxidized vegetable oil in Storzum.  The examples of Storzum do not include an epoxidized vegetable oil.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763